Citation Nr: 1700597	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-28 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the reduction in evaluation from 100 percent disabling to 10 percent disabling, effective April 1, 2012, and 20 percent disabling, effective June 27, 2016, for bilateral hearing loss disability was proper.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from July 1956 to August 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  At that time, the AOJ had assigned a non-compensable evaluation in effectuating the reduction effective April 1, 2012.  In an August 2016 rating action, the AOJ assigned a 10 percent evaluation effective April 1, 2012, and a 20 percent evaluation, effective June 27, 2016, in continuing to effectuate a reduction of the bilateral hearing loss disability.  

Unfortunately, the Veteran died during the pendency of this appeal, and the appeal will be dismissed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In October 2016 the Board received notification that the Veteran died that month.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 






	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.



		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


